Citation Nr: 0736313	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  03-24 960A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a left 
achilles tendon disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Irene Zaki, Associate Counsel


INTRODUCTION

The veteran had active service from October 2001 to October 
2002. 

This matter initially came before the Board of Veterans' 
Appeals (BVA or Board) from a February 2003 rating decision 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in St. Petersburg, Florida, wherein the RO denied 
service connection for a partial left achilles tendon tear.  
The Board remanded for further development in June 2004 and 
April 2005.


FINDING OF FACT

The veteran sustained an injury to her left achilles tendon 
during active service that developed into an ongoing chronic 
Achilles disorder. 


CONCLUSION OF LAW

The criteria for service connection for residuals of a left 
Achilles tendon disorder are met.  38 U.S.C.A. §§ 1110 (West 
2002); 38 C.F.R. §§ 3.303 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Duty to Assist
The United States Department of Veterans Affairs (VA) has a 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2007).  In this case, the Board 
is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

Service Connection for Left Achilles Tendon Disability
The veteran claims entitlement to service connection for 
residuals of a left achilles tendon disability that occurred 
when she stepped in a ditch during basic training.  According 
to the law, service connection is warranted if it is shown 
that a veteran has a disability resulting from an injury 
incurred or a disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The evidence of record indicates that while on active service 
in January 2002 the veteran stepped in a ditch during a run 
and damaged her achilles tendon.  The service medical records 
show that in April 2002 she was assigned to the fitness 
training center physical therapy and rehabilitation 
(FTC_PTRP) 5th platoon.  A June 2002 Chapter 11 rebuttal 
letter indicates that the veteran requested retention in the 
United States Army despite a left achilles tendonitis injury.  
It states that the veteran suffered an injury to her Achilles 
tendon during a run in January 2002 and was in physical 
therapy from January 25, 2002, to May 3, 2002.  Additionally 
a June 2002 radiological report from Moncrief Army Community 
Hospital shows that the veteran complained of pain 
bilaterally in her lower extremities especially in her distal 
medial tibias.  It also indicates that the veteran had been 
in training or rehabilitation for several months.  The Board 
finds that such supporting evidence is sufficient to confirm 
that the veteran injured her achilles tendon in service.

In November 2002, a month after she was discharged from 
active service, the veteran reported to a VA emergency room 
with complaints of left calf pain along the achilles tendon.  
She was found to have mild tenderness in the area and 
recurrent Achilles tendon pain.  The veteran returned to VA 
in February 2003 and November 2003 with complaints of painful 
and swollen feet and ankles.  In November 2003 she was found 
to have trace edema in the left ankle.  In December 2003 she 
was diagnosed with chronic achilles tendonitis status post 
dorsiflexion injury.  Her symptoms include recurrent swelling 
approximately once every two months.  The physician also 
noted the veteran was suffering from a partial rupture or 
tendonitis.   In November 2004 her ankle pain was assessed as 
tendonitis.  In December 2004 the veteran reported she was 
still having trouble with her left achilles tendon and left 
knee pain and swelling as well as numbness in her left toes.  
A May 2006 primary care clinic note and a June 2006 podiatric 
attending note indicate that the veteran still suffers from 
chronic ankle pain.  A June 2006 physical therapy initial 
note indicates mild edema soreness and swelling.  In December 
2006 the veteran visited Dr. D. M. N. three times for pain in 
the posterior aspect of her left heal.  The physician treated 
the veteran for tendonitis of the achilles tendon.  

The veteran was afforded a VA examination in April 2006.  
Imbedded in the veteran's VA medical records is a short 
summary of the examination stating that no residuals 
dysfunctions were clinically found in the veteran's 
tendoachilles and that an addendum will follow after review 
of a March 2004 MRI.  The evidence of record does not include 
the MRI or the addendum.  The record also includes a two-page 
VA examination report that indicates no obvious pain or 
discomfort on the day of the examination but finds that the 
status post Achilles tendon injury is a left foot with 
residuals.  The examiner expresses the opinion that the 
pathology in her left Achilles tendon is more likely than not 
related to a prior injury in military service.  The examiner 
appears to have recorded different reactions to his 
examination of the patient, and giving the benefit of the 
doubt to the veteran, the Board will utilize the two page VA 
examination report as the more complete and more accurate 
analysis.  Therefore the veteran's continuous reporting that 
her injury occurred during basic training, the veteran's 
repeated treatment over the four years since discharge from 
active duty, the VA examiner's opinion that it is most likely 
due to her military service, and the complaints of ankle pain 
following the VA examination outweigh a contradicted 
statement from the VA examiner indicated no residual 
dysfunction.  

The evidence of record supports a grant of service connection 
for residuals of left Achilles tendon disorder.  The benefit 
of the doubt was applied in the determination of this claim. 


ORDER

Entitlement to service connection for residuals of a left 
achilles tendon disorder is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


